UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 02-1399



FRANCIS AKINRO,

                                                  Plaintiff - Appellant,

           versus


FIREMAN   ABINA     GBENGA;   MRS.   WILLIAMS   (Iya
Alake),

                                                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
01-4188-CCB)


Submitted:   July 18, 2002                       Decided:   July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis Akinro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Francis Akinro appeals the district court’s order denying his

motion for recusal and denying reconsideration of a previous order

that dismissed his civil action as frivolous. We have reviewed the

record and the district court’s order and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Akinro v. Gbenga, No. CA-01-4188-CCB (D. Md. filed Apr. 1, 2002;

entered Apr. 2, 2002).        We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented    in   the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                       2